Citation Nr: 1441486	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a gunshot wound to the left leg with nerve damage.  

3.  Entitlement to an increased disability evaluation in excess of 10 percent for chronic peptic ulcer with duodenal scarring.  

4.  Entitlement to an effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim of service connection for a low back disorder was previously denied by the RO, most recently in March 1989.  Since that time, additional service treatment records (STRs) have been associated with the claims file.  The STRs appear to be relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim.  As such, the Veteran's original claim will be reconsidered.  See 38 C.F.R. § 3.156(c) (2013).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

At the hearing, the Veteran waived initial RO review of additional evidence submitted in support of his appeal.  See Board Hr'g Tr. 2

In December 2013 and March 2014, the RO issued supplemental statements of the case (SSOCs) listing an issue involving service connection for a right knee strain.  However, that issue is not within the Board's jurisdictional authority to adjudicate because the Veteran did not perfect an appeal as to that issue after the RO issued an SOC in October 2013.  In fact his VA Form 9 filed one month later in November 2013 demonstrates his intention to only appealing one issue, which he identified as "ulcer increase and back pay."  The Veteran did not create an ambiguity on his VA Form 9, and the issuance of the SSOCs did not lead the Veteran to believe the issue was on appeal.  Demonstrably, his representative completed a 646 in April 2014 and omitted that issue.  Moreover, the RO's Certification of Appeal (VA Form 8) notes that the "[V]eteran did not perfect issues of ... right knee strain.  Right knee strain mistakenly placed on SSOC.  This issue was not perfected."  Finally, the Veteran did not indicate at the June 2014 Board hearing that he believed the issue to be on appeal.  To the contrary, he withdrew his appeal as to the claim of service connection for gunshot wound to the left leg with nerve damage, which is the primary disability forming the basis for his secondary claim of service connection for the right knee strain.  For all these reasons, the Board finds that the Veteran did not perfect his appeal as to that issue, nor is there any reason to waive the jurisdictional defect.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); see also Evans v. Shinseki, 25 Vet. App. 7, 14-15, 17 (2011).  Accordingly, it is not on appeal before the Board.  

With regard to the earlier effective claim listed on the title page, there is some question as to what benefit the Veteran is seeking.  He submitted statements, such as in August 2013, requesting "back pay" for his disability.  He referred to the discontinuance of payments beginning in 1992.  Therefore, it appears he may be seeking resumption of compensation benefits for chronic peptic ulcer with duodenal scarring, which was first suspended in September 1981.  However, this matter was subsequently revisited by the RO on different occasions thereafter.  Nonetheless, the Veteran has continued to argue for "back pay" during the pendency of the instant appeal.   In light of this procedural posture, the Board will liberally construe his more recent statements as an appeal for an earlier effective date for the award of the compensable disability rating for chronic peptic ulcer with duodenal scarring prior to March 15, 2010.  Because the appeal for an earlier effective date presents legal and factual questions distinct from the appeal for a higher disability rating for the condition, the Board finds that the two issues are not inextricably intertwined, and there is otherwise no reason to defer adjudication of the increased rating claim.  See 38 C.F.R. §§ 3.400, 4.1; Hazan v. Gober, 10 Vet. App. 511 (1997).

The issue of entitlement to a TDIU was raised as a component of the increased rating claim currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

At the June 2014 hearing, the Veteran raised the issue of service connection for a psychiatric condition secondary to chronic peptic ulcer with duodenal scarring.  See Hr'g Tr. 10.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) service connection for a low back disorder, (2) an effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his June 2014 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal regarding his issue of service connection for gunshot wound to the left leg with nerve damage.  

2.  The Veteran's chronic peptic ulcer disease with duodenal scarring has most nearly approximated a moderate disability picture involving continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the have been met as to the claim service connection for gunshot wound to the left leg with nerve damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the assignment of a 20 percent disability rating, but not more, for chronic peptic ulcer with duodenal scarring are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.110-4.114 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal at the Board hearing as to the issue of service connection for gunshot wound to the left leg with nerve damage.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Increased Rating

Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received a comprehensive VCAA notice letter in April 2010, which was prior to the July 2010 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA regarding this claim.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, the Veteran's private and VA treatment records have been obtained.  Records from the Montgomery VA medical center from October to December 1976, are not available.  The Veteran was informed of this fact by phone in July 2010.  See 38 C.F.R. § 3.159(e).  His records from the Social Security Administration (SSA) were also obtained, and these contain extensive private treatment records.  Although up-to-date medical records have not been obtained, the Veteran credibly informed the Board at the June 2014 Board hearing that he no longer sought medical treatment for flare-ups of his condition.  Accordingly, the evidentiary record appears to be complete.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in July 2010 and February 2013.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's peptic ulcer condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the appeals, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the increased rating claim, to include that to establish an increased rating the focus is what his symptoms are and how they produce the impairment that he's describing.  See Board Hr'g Tr. 11.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 9, 11.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

Merits Discussion

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned. Id. All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

B.  Rating Schedule

The Veteran's chronic peptic ulcer disability is evaluated under the Schedule of Ratings-Digestive System in 38 C.F.R. § 4.114, diagnostic code (DC) 7305.  The relevant rating criteria in this case are as follows:


7305 Ulcer, duodenal:

Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health
60
Moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year
40
Moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations
20
Mild; with recurring symptoms once or twice yearly
10

Experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  Manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  38 C.F.R. § 4.110.  

The Schedule of Ratings-Digestive System also directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

For purposes of evaluating conditions in §4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 38 C.F.R. § 4.112.   

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 

C.  Application of the Rating Schedule

As specified most recently by a February 2013 VA examiner, the Veteran's chronic peptic ulcer disease is a duodenal ulcer.  Because the Schedule of Ratings-Digestive System provides a specific diagnostic code for this condition, rating by analogy to any diagnostic code is not warranted.  See 4.114, DC 7305.  The Board will address this diagnostic code accordingly.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

(1)  Moderate Symptoms 

The evidence of record tends to show a disability picture most consistent with a moderate condition involving continuous moderate manifestations.  

Supporting this determination, the Veteran's private doctor wrote in April 2010 that he had episodic dyspeptic flare-ups.  Although the doctor did not identify the frequency or duration of these dyspeptic flare-ups, the Veteran underwent a VA examination several months later in July 2010.  The examiner noted that the Veteran complained of periods of incapacitation 4 or more times per year lasting for 4 days in duration.  This VA examiner indicated that the disability had moderate effects in his daily life, particularly feeding and toileting.  The Veteran's wife then wrote in November 2012 that she had watched him go into a fetal position due to the pain; he took medication, but "in most cases nothing really works or gives him the immediate relief that he is looking for."  She also wrote that sometimes he could barely stand up, most times he would take his medication and try to lie down to let the pain subside.  On VA examination in February 2013, the signs and symptoms of the condition were noted to include abdominal distention - bloating and swelling on occasion.  Finally, a June 2013 VA therapy note also documents complaints of "pain all the time."  

The Board finds that this disability picture most nearly approximates a moderate disability picture, which warrants a 20 percent rating.  

(3)  Moderately Severe or Higher Symptoms 

The Board finds that a rating higher than 20 percent is not assignable because the credible evidence does not tend to establish that the Veteran has experienced a moderately severe or severe disability picture.  

In this regard, there is some indication of such higher level symptomatology.  For instance, the Veteran wrote in September 2010 that he had "significant weight loss."  In his October 2010 notice of disagreement (NOD) he wrote that he had a "dramatic weight loss due to my illness."  These statement, however, appear to misrepresent his history.  Notably, he submitted a chart from his private doctor which tracks his weight from September 2001 through July 2009.  It is true that he weighed 227 pounds in September 2001 and only 208.7 pounds in January 2013, which is a loss of nearly 20 pounds.  However, a July 2007 private treatment records notes that the Veteran had been  "[e]ating different,  been losing some weight."  Accordingly, it appears most likely that this weight loss was intentional.  Without regard to the cause of his weight loss, the Veteran's weight during the period of appellate review is best represented by an August 2012 VA treatment record, which notes 214 pounds, "weight steady, fluctuated in the past."  In other words, the credible evidence since March 2010 does not show weight loss.  

The Veteran wrote in his December 2011 substantive appeal that his doctor prescribed Ensure drinks because his weight loss was becoming "severe."  Also, at his June 2014 Board hearing, he testified that he took dietary supplements like Ensure "[w]hen I can afford it."  See Hr'g Tr. 5.  He also indicated that his weight at that time was 207 pounds "because I can't eat."  See Hr'g Tr. 5.  The Board notes that the accuracy of these statements is called into question by (a) the earlier evidence indicating that his weight loss was intentional and (b) the August 2012 VA note indicating "steady" weight.  Most notably, the weight chart from his private doctor lists his weight as 206 pounds in September 2010, which was several months after he filed the instant claim in March 2010.  The Veteran's own hearing testimony in June 2014 indicating that the weight was 207 would indicate an actual weight gain.  In either event, the Veteran's statements in support of his appeal appear to indicate that he was attempting to portray his case in a light more favorable to the instant appeal without regard to accuracy.  Accordingly, the Board is unable to rely on the credibility of these assertions.  

In short, the evidence does not establish a credible basis for concluding that the Veteran's disability has resulted in weight loss.  Even if weight loss was shown, a higher rating would not be warranted on this basis alone, because the next higher rating, 40 percent, requires "anemia and weight loss" (emphasis added).  Here, it is not in dispute that the Veteran does not have anemia.  This was confirmed on VA examinations in July 2010 and, most recently, February 2013.  (The VA examiner in February 2013 explained that anemia can result from the Veteran's condition, but did not indicate that it is currently present.)  Because both criteria are required, a higher rating would not be assignable for weight loss alone.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The record also does not provide a credible foundation for finding that the disability has been manifested by recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, which is the alternative basis for assigning the next higher, 40 percent, rating under DC 7305.  See 38 C.F.R. § 4.114.  

During his Board hearing, the Veteran testified that flare-ups occurred "quite often" "about three times, four times a year."  Hr'g Tr. 7.  During a flare-up, he explained, he needed somebody, his nephew, his wife, or his mother-in-law, to help him with his activities of daily living, such getting up out of the bed and with taking care of himself.  Hr'g Tr. 7-8.  He did not seek medical care during a flare-up because "[i]t doesn't require [it]."  Hr'g Tr. 10.  Rather, he would try self-help at home and just wait until the episode passed, taking whatever medication he would regularly take.  Hr'g Tr. 10.  The flare-ups would last "sometimes weeks" and leave him "disabled" and unable to function.  Hr'g Tr. 11.  

The Board finds that this testimony is not credible evidence of incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Notably, at the hearing, the Veteran initially indicated that the flare-ups are so severely disabling that he needed to use a wheelchair.  See, e.g., Hr'g Tr. 8.  However, his later hearing testimony makes clear that he uses a wheelchair due to his back, not due to his ulcer condition.  See Hr'g Tr. 19.  This latter testimony is consistent with VA treatment records, such as in October 2013, showing that he "utilize[d] the wheelchair independently because of his chronic back pain."  Accordingly, as with his complained-of weight loss, his testimony regarding the severity of his flare-ups appears more consistent with a desire to present his situation in a light more favorable to his appeal rather than to present an accurate representation of his disability picture.  

Other evidence tends to impeach the Veteran's credibility more broadly.  For instance, the VA and private treatment records repeatedly show that the Veteran denied any history of substance use.  Representative of these is a private treatment record from April 2012, where the doctor noted "Drug use: no."  However, approximately one year later, during VA treatment in April 2013 VA "the [V]eteran reported that he tried cannabis off and on to help decrease his pain, but his pain is constant. The [V]eteran reported that he last smoked cannabis one year ago."  Thus, at the time the Veteran was using marijuana, he reported to his doctor that he was not using drugs.  This misrepresentation, while not directly pertinent to whether the Veteran had incapacitating episodes due to his ulcer, tends to indicate that he is not a reliable historian.  This tends to increase the likelihood that he is misrepresenting the severity of his flare-ups for purposes of secondary gain.  

In short, without a credible foundation, the Board is unable to rely on the accuracy of the Veteran's hearing testimony indicating such incapacitating episodes.  Aside from his testimony, the record before the Board does not show a higher level of incapacitating episodes.  Most directly, on VA examination in July 20102, the Veteran complained of periods of incapacitation 4 or more times per year, but lasting for 4 days in duration, rather than 10.  

The Board recognizes that the Veteran's private doctor wrote a letter in December 2011 characterizing the Veteran's condition as "moderately severe."  This statement, however, does not support a higher rating because the doctor did not explain why he found the condition "moderately severe," to include in any language consistent with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, this doctor's contemporaneous treatment records do not provide any context.  In fact, in September 2011, the Veteran was noted to be "generally doing well."  The Veteran saw this doctor again in November 2011, but the ulcer condition is not mentioned.  The only prior mention before the December 2011 letter was in April 2010, when the Veteran was again noted to be "[g]enerally doing well," with problems include "[e]pisodic dyspepsia, r/p PUD in military // taking Prilosec [unreadable].  Accordingly, the December 2011 letter is a conclusory medical opinion, which can be accorded no evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

For these reasons, the next higher rating, 40 percent, is not assignable.  

The Board finally notes that the Veteran's hearing testimony also indicates even higher-level symptoms, at the 60 percent level.  Specifically, he was asked if he vomited, and he answered that "I have regurgitated."  Hr'g Tr. 4.  A July 2010 VA examination also reflects his report of vomiting less than weekly and the February 2013 VA examination reflects vomiting about once per week.  However, his reports of vomiting have been inconsistent.  For instance, he informed his VA doctor in August 2012 that he had no vomiting.  Again here, in light of those credibility concerns discussed herein above, the Board cannot find that the Veteran's own reports of vomiting provide a credible basis justifying consideration of a higher rating.  

Otherwise, he also testified at his Board hearing that he had "a lot of issues with [bowel movements]."  Hr'g Tr. 4.  He gave nonspecific answers when asked to clarify, such as "[s]ometimes it's diarrhea."  Hr'g Tr. 11.  However, a January 2013 VA Pulmonary note reflects negative blood stools, which is consistent with the July 2010 VA examination show no occurrence of hematemesis or melena.  

Overall, the Board also finds significant that the Veteran applied for Social Security disability benefits in June 2012.  At that time, he informed SSA that multiple conditions caused him to be disabled.  However, he did not identify his service-connected peptic ulcer as disabling in any respect.  Thus, where it would have been expected, he did not identify the effects of the condition as causing any impairment in his daily life.  This is some affirmative evidence tending to make it further unlikely that his condition was as severe as he portrayed during his Board hearing.  See, e.g., AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). 

In conclusion, the Board finds that a 20 percent rating is assignable for the Veteran's chronic peptic ulcer disease throughout the period of appellate review.  Staged ratings are not warranted because the condition has most nearly approximated the 20 percent level throughout the period of appellate review.  It is also not factually ascertainable that the increase in disability occurred during the one-year look back period prior to the March 2010 claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).



D.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the Veteran complained at his Board hearing that he had "a lot of issues with [bowel movements]."  Hr'g Tr. 4.  He gave nonspecific answers when asked to clarify, such as "[s]ometimes it's diarrhea."  Hr'g Tr. 11.  He also indicated that his "stomach swell[s]" and he must avoid "certain foods."  These vague statements are consistent with his pattern, noted herein above, of attempting to portray his disability picture in a light more favorable to the claim.  Even assuming that these statements are credible, however, chronic peptic ulcer disease is rated under DC 7305, which provides for ratings based on the overall severity of the condition.  As such, the rating schedule is inclusive of his entire disability picture.  Moreover, the Veteran himself asserted during the Board hearing that he did not seek treatment for flare-ups.  This statement appears credible because it is consistent with the medical records showing no hospitalizations for the condition.  Also, as indicated, the Veteran did not indicate to Social Security that this condition affected his employment in any way, and the other evidence does not indicate a marked interference with employment on the basis of his chronic peptic ulcer disease alone.  

Accordingly, the Board finds that the Veteran's disability is reasonably, even if not exactly, contemplated by DC 7305, under the Schedule of Ratings-Digestive System in 38 C.F.R. § 4.114.  The Board can find no basis for referring the matter for extraschedular consideration.  


ORDER

The appeal as to the claim of service connection for gunshot wound to the left leg with nerve damage is dismissed.  

Subject to the regulations governing the payment of VA monetary benefits, a 20 percent rating, but not higher, for chronic peptic ulcer with duodenal scarring is granted.


REMAND

(1) Low Back

The Veteran's claim of service connection for a low back disorder must be remanded to obtain a VA examination.  The service treatment records (STRs) appear to show treatment for the back during service.  The Veteran then filed an original claim "Back Injury" in August 1976, the same month he was separated from service.  He is currently diagnosed with degenerative changes in the lumbar spine, and a private chiropractor wrote in November 2012 that it was his opinion that the condition was "decades old."  Accordingly, there is an indication that the current condition may be related to the injury during service.  A VA examination is needed to fully address the complex medical questions raised by this evidence.  

(2) Earlier Effective Date

As indicated in the Introduction section herein above, the Veteran has appealed the effective date assigned for the compensable rating for his chronic peptic ulcer disability.  A statement of the case (SOC) has not been issued on that appeal.  Under such circumstances, the Board must remand the claim to the AOJ with instructions to prepare and issue an SOC.  38 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

(3)  TDIU

The claim for a TDIU is procedurally intertwined with the remanded issues.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. Shinseki, No. 13-0067, __ Vet. App. __, 2014 WL 4329647 (2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date prior to March 15, 2010, for the award of a compensable disability evaluation for chronic peptic ulcer with duodenal scarring.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

2.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the medical questions raised by the claim of service connection for a low back disorder.

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to provide his/her medical expert opinion on each of the following:

(a)  Provide a current diagnosis for any disorder(s) found extant in the low back.  

(b)  Is it at least as likely as not (i.e., at least equally probable) that any low back disorder had its onset directly during the Veteran's active duty or is otherwise causally related to any event or circumstance of the Veteran's service, including the injury documented in the STRs?  

In answering each question, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  This should include discussion of (a) the Veteran's recollection of his in-service and post-service symptoms and (b) a private doctor's November 2012 statement that the Veteran's condition was "decades old."  

3.  After completing all actions set forth in paragraph 2, plus any further action needed as a consequence of the development completed in paragraph 2 above, readjudicate the remanded claims of (1) entitlement to service connection for a low back disorder and (2) entitlement to a TDIU, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


